DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The European reference, EP 2516864, cited in the information disclosure statement filed 09/15/2020, has not been considered because a legible copy of the foreign patent document has not been received; as required by 37 CFR 1.98(a)(2), which cites a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al. US Pub. 2004/0005228.

With respect to Claim 1, Agrawal et al. disclose a compressor device (see Figure 2) comprising: a housing 24/26/12/91; a shaft 48/40/56/54/58/44 (see Figure 3) supported (60/62) for rotation within the housing (see Figure 2); a compressor section 24/26 with a compressor wheel 20 that is fixed to the shaft (see Figure 3) for rotation therewith; a thrust suppression section 91 with a chamber (O.D. of 62 between 70 and 82, see insert below) and a thrust balance body 46 disposed within the chamber (O.D. of 62 between 70 and 82), the thrust balance body 46 being fixed to the shaft (see Figure 3) for rotation therewith; a motor 50/42 configured to drivingly rotate the shaft (see Figure 2), the compressor wheel 20, and the thrust balance body 46; the thrust balance body 46 dividing the chamber into a first sub-chamber (chamber to left of 74 in 
    PNG
    media_image1.png
    526
    461
    media_image1.png
    Greyscale
insert below); and a bleed air system (Paragraph 0043, lines 1-6) fluidly connecting the compressor section 24/26/16 and the thrust suppression section 91 and configured to bleed air from the compressor section, through the first sub-chamber, to the second sub-chamber (“leaks past…seal 74”, Paragraph 0043, lines 1-16), pressurizing the first sub-chamber and generating a counterbalancing thrust load (Paragraph 0043, lines 12-14) that counterbalances (“balance the thrust load of the impeller”, Paragraph 0043, line 14) a compressor thrust load (“with respect to the impeller”, Paragraph 0043, lines 1-17) on the shaft 48/40/56/54/58/44 (see Figure 3).

With respect to Claim 2, as it depends from Claim 1, Agrawal et al. disclose the motor 50/42 is included in a motor section 12 of the compressor device (see Figure 2), the motor section 12 being disposed (see Figure 2) between the compressor section 24/26/16 and the thrust suppression section 91.

With respect to Claim 3, as it depends from Claim 2, Agrawal et al. disclose the bleed air system (Paragraph 0043, lines 1-6) includes a feed line (passage through 60, 

With respect to Claim 4, as it depends from Claim 3, Agrawal et al. disclose the feed line (passage through 60, between 60 and 50 and between 50 and 42, Paragraph 0043, lines 1-6) includes a first longitudinal segment (segment through 60), a second longitudinal segment (segment between 50 and 42), and a radial segment (segment between 60 and 50) that fluidly connects the first and second longitudinal segments (see Figure 2, the flow is longitudinally along the axis 14, then radially from 60 to 50 and then longitudinally along the axis 14 between 50 and 42, Paragraph 0043, lines 1-6).

With respect to Claim 5, as it depends from Claim 1, Agrawal et al. disclose the bleed air system (Paragraph 0043, lines 1-6) includes a return line 78/76 that fluidly connects the second sub-chamber (chamber to right of 74, in Figure 2, see insert above) of the thrust suppression section 91 to the compressor section 24/26/16 (Paragraph 0043, lines 8-9).

With respect to Claim 9, as it depends from Claim 1, Agrawal et al. disclose the bleed air system (Paragraph 0043, lines 1-17) includes a feed line 78/76 that fluidly connects a diffuser area 22 (Paragraph 0036, lines 7-14) of the compressor section 

With respect to Claim 10, as it depends from Claim 1, Agrawal et al. disclose the thrust suppression section 91 includes a thrust suppression housing 67/92/91 that houses (see Figure 2) the thrust balance body 46; and further comprising a labyrinth seal 74 between an outer surface (Paragraph 0043, lines 5-6) of the thrust balance body 46 and an inner surface (I.D. of the chamber, see insert above) of the thrust suppression housing 67/92/91.

With respect to Claim 11, as it depends from Claim 10, Agrawal et al. disclose the thrust balance body 46 includes a balancing disc (disc portion on right side of 46 under 74 in Figure 2) with a first face (left face of disc portion of 46 in Figure 2) that partly defines the first sub-chamber (chamber to left of 74 in Figure 2, landscape view, see insert above) and a second face (right face of disc portion of 46 in Figure 2) that partly defines the second sub-chamber (chamber to right of 74, in Figure 2, see insert above); and wherein the labyrinth seal 74 substantially seals (74 seals the flow to the right side of 46, Paragraph 0043, lines 1-16) to the second face (right face of disc portion of 46 in Figure 2) of the balancing disc (disc portion on right side of 46 under 74 in Figure 2).

With respect to Claim 13, as it depends from Claim 1, Agrawal et al. disclose an air bearing 60 (“foil gas journal bearings”, Paragraph 0042, line 5) that supports 

With respect to Claim 14, as it depends from Claim 13, Agrawal et al. disclose the compressor section (see Figure 2) is a sole (“single centrifugal compressor stage”, Paragraph 0036, line 8) compressor section 24/26/16 of the compressor device.

With respect to Claim 15, Agrawal et al. disclose a  single-stage (“single centrifugal compressor stage”, Paragraph 0036, line 8), motorized 50/42 compressor device (see Figure 2) comprising: a housing 24/26/12/91; a rotating group that includes a shaft 48/40/56/54/58/44 (see Figure 3), a compressor wheel 20 fixed to the shaft, and a thrust balance body 46 fixed to the shaft (see Figure 3); an air bearing 60 (“foil gas journal bearings”, Paragraph 0042, line 5) that supports rotation (Paragraph 0042, lines 1-6) of the rotating group within the housing (see Figure 2); a motor 50/42 that drives rotation of the rotating group (Paragraph 0042, lines 1-8) within the housing 24/26/12/91; a bleed air system (Paragraph 0043, lines 1-6); the housing and the compressor wheel cooperatively defining a compressor section 24/26/16 of the compressor device; the housing 24/26/12/91 and the thrust balance body 46 cooperatively defining a thrust suppression section 91 of the compressor device and cooperatively defining a chamber (O.D. of 62 between 70 and 83, see insert above) within the thrust suppression section 91; and the bleed air system (Paragraph 0043, lines 1-6) fluidly connecting the compressor section 24/26/16 and the chamber (O.D. of 62 between 70 and 83, see insert above) of the thrust suppression section 91, the bleed 

With respect to Claim 16, as it depends from Claim 15, the thrust balance body 46 divides the chamber (O.D. of 62 between 70 and 83, see insert above) into a first sub-chamber (chamber to left of 74 in Figure 2, landscape view, see insert above) and a second sub-chamber (chamber to right of 74, in Figure 2, see insert above); wherein the bleed air system (Paragraph 0043, lines 1-6) fluidly connects the compressor section 24/26/16 and the first sub-chamber of the thrust suppression section 91, the bleed air system configured to bleed air from the compressor section 24/26/16 and pressurize the first sub-chamber (Paragraph 0043, lines 12-14) and apply the counterbalancing thrust load (Paragraph 0043, lines 12-14) on the thrust balance body 46, the second sub-chamber configured to receive the bled air (“leaks past…seal 74”, Paragraph 0043, lines 1-16) from the first sub-chamber; and further comprising a seal 74 between an outer surface (Paragraph 0043, lines 5-6) of the thrust balance body 46 and an inner surface (I.D. of the chamber, see insert above) of the housing 24/26/12/91, the seal disposed at a boundary (O.D. of 46 at 74) between the first sub-chamber (chamber to left of 74 in Figure 2, landscape view, see insert above) and the second sub-chamber (chamber to right of 74, in Figure 2, see insert above).



With respect to Claim 18, as it depends from Claim 17, Agrawal et al. disclose the feed line (passage through 60, between 60 and 50 and between 50 and 42, Paragraph 0043, lines 1-6) includes a first longitudinal segment (segment through 60), a second longitudinal segment (segment between 50 and 42), and a radial segment (segment 60 and 50) that fluidly connects the first and second longitudinal segments (see Figure 2, the flow is longitudinally along the axis 14, then radially from 60 to 50 and then longitudinally along the axis 14 between 50 and 42, Paragraph 0043, lines 1-6).

With respect to Claim 19, as it depends from Claim 17, Agrawal et al. disclose the bleed air system (Paragraph 0043, lines 1-6) includes a return line 78/76 that fluidly connects the second sub-chamber (chamber to right of 74, in Figure 2, see insert above) of the thrust suppression section 91 to an inlet 16 of the compressor section 24/26/16 (Paragraph 0043, lines 8-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (mentioned previously), in view of Anderson US 3,359,731.

With respect to Claim 6, as it depends from Claim 5, although Agrawal et al. disclose most of the limitations of the claim, including regulating (“helps in balancing the thrust load”, Paragraph 0043, lines 9-12) flow of the bleed air (“bleed air”, Paragraph 0043, lines 1-6) from the second sub-chamber (chamber to right of 74, in Figure 2, see insert above) and back to the compressor section (24/26/16, “back to the inlet”, Paragraph 0043, line 8), Agrawal et al. is silent on a valve.  Anderson disclosing a compressor (see Figure 2), specifically teach a valve 64 in a return line 40 to regulate flow (valve 64 stops and starts flow in line 40) from a second sub-chamber 72 back to a compressor section 42.  Anderson teaches the valve advantageously eliminated additional pumps (Column 5, lines 60-67).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to 

With respect to Claim 7, as it depends from Claim 6, Anderson further teaches the valve 64 is a one-way valve (Column 5, lines 60-63) that is biased toward a closed position (in the direction of 65 in Figure 2); and wherein the one-way valve (64, Column 5, lines 60-63) is configured to move from the closed position (in the direction toward 65 in Figure 2) toward an open position (in the direction away from 65 in Figure 2) when the second sub-chamber 72 is pressurized to a predetermined level (pressure level above that in 42).

With respect to Claim 12, as it depends from Claim 1, although Agrawal et al. disclose most of the limitations of the claim, including a bleed air system (Paragraph 0043, lines 1-6), a feed line (passage between 69 and 44 in Figure 2, Paragraph 0043, lines 1-6) that fluidly connect the compressor section 24/26/16 to the first sub-chamber (chamber to left of 74 in Figure 2, landscape view, see insert above) of the thrust suppression section 91; Agrawal et al. is silent on a plurality of feed lines wherein the plurality of feed lines is spaced apart in a circumferential direction about an axis of rotation of the shaft.  Anderson disclosing a compressor (see Figure 2), specifically teach a plurality of feed lines (see 74 left and right) wherein the plurality of feed lines (74 left and right) is spaced apart in a circumferential direction (see Figure 2) about an axis of rotation (centerline of 48) of a shaft 48.  Anderson teaches the plurality of feedlines spaced apart in a circumferential direction advantageously facilitated flowing fluid 

With respect to Claim 20, as it depends from Claim 19, although Agrawal et al. disclose most of the limitations of the claim, including regulating (“helps in balancing the thrust load”, Paragraph 0043, lines 9-12) flow of the bleed air (“bleed air”, Paragraph 0043, lines 1-6) from the second sub-chamber (chamber to right of 74, in Figure 2, see insert above) and back to the compressor section (24/26/16, “back to the inlet”, Paragraph 0043, line 8), Agrawal et al. is silent on a valve.  Anderson disclosing a compressor (see Figure 2), specifically teach a valve 64 in a return line 40 to regulate flow (valve 64 stops and starts flow in line 40) from a second sub-chamber 72 back to the compressor section 42.  Anderson teaches the valve advantageously eliminated additional pumps (Column 5, lines 60-67).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the valve taught by Anderson, in the pump disclosed by Agrawal et al., to have advantageously eliminated additional pumps.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (mentioned previously), in view of Pennink US 4,884,942.

With respect to Claim 8, as it depends from Claim 5, although Agrawal et al. disclose most of the limitations of the claim, including the return line 78/76 is connected to an inlet manifold 76 that is fluidly connected (Paragraph 0043, lines 8-9) to an inlet 16 of the compressor section 24/26/16 configured to direct return airflow from the inlet manifold 76 and back into the inlet 16 of the compressor section 24/26/16 (Paragraph 0043, lines 1-16); Agrawal et al. is silent on the inlet includes a plurality of nozzles.  Pennink disclosing compressor (see Figure 1), specifically teach an inlet 37 includes a nozzle 34.  Pennink teach the nozzle advantageously allowed the fluid to pass through the casing (Column 4, lines 6-8).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used nozzle taught by Pennink, in the pump disclosed by Agrawal et al., to have advantageously allowed the fluid to pass through the casing.
With respect to the limitations of a plurality of nozzles, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have duplicated the nozzle taught by Pennink, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stalder et al. US Pub. 2015/0308443 teach a compressor with a thrust balancing body.
Funke US Pub. 2001/0022940 teaches a compressor with a pressure control system.
Graham et al. US Pub. 2016/0298648 teach a compressor with thrust balancing and air bearings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


Timothy P. Solak
/tps/
Art Unit 3746
04/08/2021


/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746